Citation Nr: 0200456	
Decision Date: 01/14/02    Archive Date: 01/25/02

DOCKET NO.  00-13 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased original disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted entitlement to PTSD and 
assigned a 10 percent disability rating.  

In September 2001, the veteran testified at a personal 
hearing before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.


REMAND

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has also revised the provisions of 38 
C.F.R. § 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001).  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1) (2001).  The revised duty to assist 
requires VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim, make 
reasonable efforts to obtain relevant records adequately 
identified and authorized by the claimant, notify the 
claimant of the efforts taken to obtain those records, 
describe further action to be taken by VA, and make continued 
efforts to obtain records from a federal government 
department or agency unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  See 38 C.F.R § 3.159(c).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 
2096-99 (2000) (codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107).  

In this case, the Board notes the veteran testified at his 
September 2001 hearing on appeal that he had been treated for 
his service-connected PTSD at a VA hospital from February to 
March 2001 and from July to August 2001 and that he had been 
attending group therapy sessions.  VA medical records are 
held to be within the Secretary's control and are considered 
to be a part of the record.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  Therefore, the Board finds additional 
development is required prior to appellate review.

VA has a statutory duty to assist the veteran in the 
development of facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a); see also Littke v. Derwinski, 1 Vet. App. 90 
(1990).  The fulfillment of the statutory duty to assist 
includes providing additional VA examinations by a specialist 
when recommended and conducting a thorough and 
contemporaneous medical examination which takes into account 
the records of prior medical treatment, so that the 
disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2001).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The veteran should be requested to 
identify all sources of recent medical 
treatment received for his service-
connected PTSD and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should then 
be requested.  

The RO is specifically instructed to 
obtain copies of the records of the 
veteran's VA outpatient and hospital 
treatment in 2001 or to provide 
explanation as to why these records could 
not be obtained.  All records obtained 
should be added to the claims folder.

2.  The veteran should be afforded a VA 
psychiatric examination by a 
psychiatrist who has not previously been 
involved in his care to determine the 
nature and extent of his service-
connected PTSD.  The claims file and a 
copy of this remand must be made 
available to the physician for review in 
conjunction with the examination.  All 
necessary tests and studies should be 
conducted.  

The examiner is requested to provide a 
detailed account of all manifestations 
of any present psychiatric 
disability(ies) and should specify which 
symptoms are associated with the 
disorder(s).  If certain symptomatology 
cannot be disassociated from one 
disorder or another it should be so 
specified.  

The examiner should reconcile any opinion 
provided with the other evidence of 
record, comment upon the extent to which 
the service-connected PTSD impairs the 
veteran's occupational and social 
functioning, and assign a Global 
Assessment of Functioning (GAF) score 
with a definition of the numerical code 
assigned.  

3.  The RO must review the claims file and 
ensure that any notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107) and 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R § 3.159 are fully 
complied with and satisfied.

4.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed necessary, 
the RO should review the record and re-
adjudicate the issue on appeal.  

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for an examination may 
adversely affect the claim.  38 C.F.R. § 3.655 (2001).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




